Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment in the reply filed on 1/11/2021 is acknowledged, with the cancellation of Claim 2.  Claims 1, and 3-19 are pending. Claims 9-13 and 16-19 are withdrawn.  Claims 1, 3-8, 14, and 15 are examined on the merits.
     Any rejection that is not reiterated is hereby withdrawn.




Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            

             Claims 1, 3-8, 14, and 15 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, 3-8, 14, and 15 is/are directed to a composition, comprising: a) a succulent extract, and b) aiginic acid and/or one or more salts thereof, and c) added clacium, wherein the succulent extract is present In an amount in a range from 0.1 wt% component, to 1000 wt% relative to the alginic acid both on a dry basis.

            Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § i01 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http: //www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. Applicants are kindly asked to review this guidance.
            The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. , 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. , 132 S. Ct. 1289, i01 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
            The compositions of 1, 3-8, 14, and 15 are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction has caused the components of Aloe vera that comprise the claimed compositions to have any characteristics that 
             Claims 1, 3-8, 14, and 15 require certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature individually.
              Regarding claim 4, the presence of a composition as a solution does not result in a markedly different characteristic for the claimed composition because plant Aloe vera already comprise water (in the plant) and thus have that same characteristic.
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves (thus, No to PRONG TWO Step 2A, does the claim recite additional elements that integrate the judicial exception into a practical application?, thus No to Step 2B, if the claim as a whole does not amount to significantly more, the claim is ineligible). Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

This is not found persuasive. First of all, the isolation and concentrating process themselves do not exempt the claims from 101 rejection. Secondly, whether the composition exists in natural is not the criteria for the 101 rejection. If the viscosity has increased 625 times, then it is a marked difference. However, none of the claims recite the content of aloe vera being 0.75%, or a narrow concentration range that covers 0.75%. Applicant could even recite the combination of components a), b), and c) synergistically increase the viscosity of the composition, or something like that, in order to overcome the rejection. 

	
	

Claim Rejections –35 USC § 102


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-7, 14, and 15 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim et al (KR 2010085411 A). 
Kim et al teach the cosmetic gel (thus sprayable with a finger-pump, or trigger-spray commercial dispenser, thus claim 7 is met, thus thixotropic, thus claim 14 is met) composition of phase change further comprises (in %): disodium ethylenediaminetetraacetate (0.1-10, preferably 0.02) as chelating agent (thus a material capable of sequestering calcium ions, thus claim 3 is met), glycerin (98) as moisturizer, 1,3-butylene glycol (1-30, preferably 0.1-10), sodium alginate (0.01-10) (thus 1 b) is met), carrageenan (0.01-10), xanthan gum (0.01-10), silica (0.1-20) as gelling gel (thus a dispersed material suspended therein, thus claim 5 is met), phenoxyethanol (0.01-1, preferably 0.1) and chlorphenesin (0.01-1) as preservative, diamond powder (0.0004), pearl powder (0.05), extracts of Aloe (0.01-5) (thus 1a) is met, thus a succulent extract, thus 0.1 to 1000% relative to the alginic acid and/or salts thereof, thus claim 1 is met), rose water (0.01-5), green tea (0.01-5), caviar (0.01-5) and ginseng (0.01-5), mineral oil (0.01-5), perfume (0.01-1, preferably 0.02) (thus fragrance, thus claim 6 is met), purified water (50-95) (thus gel in water, thus claim 4 is met), calcium chloride dihydrate (0.1-30) (thus added calcium ions, thus claim 1c) is met) as hardener, ethanol (0.1-30) as solvent, elastin protein (0.01-5), hyaluronic acid (0.01-5) and collagen protein (0.01-5).
.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 14, and 15 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al as applied to claims 1, 3-7, 14, and 15 above, and further in view of McAnalley (US 4,851,224).
The teachings of Kim et al are set forth above and applied as before.
The teachings of Kim et al do not specifically teach aloe vera in claim 8.
McAnalley teaches whole leaves, exudates and fresh gels of aloe plants have been used for a variety of human afflictions. Evidence of their use as a medicinal remedy can be traced to the Egyptians of 400 BC. Aloe vera was also used to embalm the dead as well as to protect the embalmers from the death-causing agent. Other early civilizations used aloe vera for skin care, relieving insect stings and bites, treating scratches, wound healing, hair loss, as a purgative and for ulcerated skin (col 2, lines 37-45). Aloe vera has enjoyed a long history of lay acceptance as possessing "curative" or "healing qualities". Over the last few years, numerous books and articles meeting scientific standards have been written on Aloe vera. Organizations such as the Aloe Vera Council and recognized medical institutions through publications and case histories of physicians, veterinarians and other scientists have given credence to the "aloe phenomenon". Aloe vera has been featured extensively in the area of dermatology, especially for treating radiation-caused skin conditions (col 2, lines 60-69 bridging col 3).	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use Aloe vera as Aloe extract since McAnalley teaches Aloe vera has enjoyed a long history for skin care. Since both of the references teach aloe extract for skin care, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655